Mr. President of the General Assembly,
Mr. Secretary General,
Excellencies,
Ladies and gentlemen,
Allow me to congratulate Mr. Volkan Bozkir on his election as President of the current session of the General Assembly and to wish him every success in his important term.
At the same time, I express my appreciation to Mr. Tijjani Muhammad-Bande for the activity he performed as the President of the previous session.
Mr. President,
Our participation in the proceedings of the General Assembly session is a privilege, even though the pandemic forces us to switch to the virtual regime. I believe the current session of the Assembly provides a good opportunity to celebrate together the 75th Anniversary of the creation of the United Nations and to reaffirm our common commitment to the values and principles enshrined in the UN Charter.
Some politicians paraphrased Voltaire, saying that if the United Nations did not exist, it should have to be invented. We fully subscribe.
Seen in retrospect of 75 years of its activity, the UN proved that it has no alternative globally, neither in terms of legitimacy and normative impact, nor in terms of its full engagement in solving international problems and crises, the way it had been emphasized in the recently adopted Declaration of celebration.
We hope that with the fulfilment of the reform package, especially of those targeting the UN development system, the Organization will give dynamism to our efforts to implement the 2030 Agenda for Sustainable Development. I take this opportunity to personally thank the Secretary-General, Mr. Antonio Guterres, for the launching and implementation of these complex reforms, which redefine the role and weight of the UN in the contemporary world. From this perspective, we consider it important to state during this session the continuous commitment and firm support of the Republic of Moldova for the United Nations.
Mr. President,
We live the challenge of an unprecedented year considering its breadth, complexity, and number of lasting crises. The coronavirus pandemic became one of the biggest challenges after the Second World War, triggering the current global crisis. The pandemic affected every country, generating devastating economic, social and political effects.
The Government of the Republic of Moldova, with the support of development partners, has focused on immediate priorities meant to support the healthcare system by purchasing essential medical equipment and materials. The fight against COVID-19 requires coordinated and transparent action at the global level. We also emphasize the importance of enhanced international cooperation, with manifested solidarity. We support the imperative need to ensure an universal access to treatment and vaccines, when they become available.
In the light of the above, we reiterate that the Republic of Moldova fully supports the agenda of the UN Secretary-General through the UN Global Crisis Response Plan, targeting the most disadvantaged social groups. We also welcome the creation of the Special Fund to support response and recovery measures for the fight against COVID-19 of low- and middle-income states, as a critical tool in addressing the crisis of the national healthcare systems and the economic and social consequences caused by virus.
Mr. President,
The 2030 Agenda for Sustainable Development remains in our common focus and has an important roadmap towards a prosperous and peaceful world, where everyone can enjoy one’s rights, living a decent life in safety.
After five years of implementation of the Sustainable Development Goals, the Republic of Moldova presented, in July, the first Voluntary National Report, which represented an exercise to map progress, challenges, and opportunities, to identify solutions and to accelerate its development.
By increasing the degree of prosperity, through the efforts of territorial reintegration of the country, by consolidating the rule of law, modernizing the social and economic infrastructure, we will generate, consequently, multiple opportunities for assertion, opportunities for involvement and active participation of every citizen.
Over the last year we managed to achieve positive changes in the fight against corruption and we keep on working effectively on the justice reform - these are essential elements to ensure the much-needed momentum for our advancement. In order to increase the social protection of the citizens, we resorted to the indexation of pensions and allowances twice a year. The ambitious national road infrastructure rehabilitation program is in full swing. The recently initiated constitutional reform also aims at ensuring the sustainable development of the Republic of Moldova.
I use this opportunity to express the deep concern of the Republic of Moldova in relation to the climate change and natural cataclysms. Our country fully shares the opinion that the conservation and rational use of biodiversity, especially the equitable distribution of benefits from the exploitation of genetic resources, are indispensable tools in advancing the implementation of the Agenda for Sustainable Development-2030 and the Vision for Biodiversity-2050.
Excellencies, ladies and gentlemen,
This year we mark the 25th anniversary of the World Conference on Women in Beijing under the sign of action for inclusion and equality. The Republic of Moldova, along with 189 other nations, has adopted the General Declaration and Platform for Action on the Status of Women and their Equal Participation in All Areas of Public and Private Life.
Thus, we initiated several important reforms to ensure decent working conditions, eradicate poverty, expand social services for women, protect the health of the mother and child, strengthening the child protection system, building a peaceful and inclusive society.
The Republic of Moldova achieved a significant progress in terms of women’s participation in the decision-making process. Our national law-making body and other important executive state institutions are currently led by women. The Republic of Moldova will continue to invest in human capital as a condition for progress.
Distinguished audience,
Conflicts and crises of varying intensity continue to be a threat to peace, security, and development around the world. The Republic of Moldova supports the UN Secretary General’s call for a global ceasefire. In the context of a global crisis, armed conflicts aggravate the situation and intensify the destructive effect of the armament race.
At the same time, the Republic of Moldova expresses a deep concern regarding the scale of the armament race through the excessive accumulation of conventional weapons and nuclear weapon modernization programs. We regret the persistent uncertainty of the situation related to the existing disarmament and control agreements of strategic armaments. On the background of emergence and escalation of increasing armed conflicts, we note globally enlarged military spendings and the weapons trading. In this respect, the international climate, marked by the use and threat of use of force, accentuates the insecurity of the international environment.
Over recent years, the Republic of Moldova has expanded its contribution to the peacekeeping process, fully ensuring the substitution of the positions allocated to our country in international peacekeeping missions, in strict compliance with gender criteria and in the spirit of the Security Council resolution on Women, Peace and Security.
In this context, we believe that the UN Security Council, in particular its permanent members, must prove a greater responsibility and commitment to the objectives and principles of the Organization.
Mr. President,
We are witnessing interventions into the security balance in the world and, especially, in the Eastern Europe, where the Republic of Moldova is located. Despite our efforts, we note the lack of tangible progress in overcoming lasting conflicts.
Since 1992, both within the UN and OSCE, as well as within other international platforms, the Republic of Moldova constantly addressed the issue of the Transnistrian conflict settlement. Despite our efforts, we must certify that the Transnistrian conflict still remains unresolved. The reasons could be explained by the lack of appropriate political will of some actors involved, by the existence of “underwater” economic interests of some circles in different countries of the region we belong to, but also by the strongly pronounced geopolitical character of the Transnistrian problem.
In this regard, we emphasize the importance of a constructive approach of all actors engaged in the well-known 5+2 format and mandated to identify the final solution to the conflict. I am convinced that the guarantor states and the observers will put further efforts to quickly identify a comprehensive, peaceful, and viable solution. It will be based upon respect for the sovereignty and territorial integrity of the Republic of Moldova within the internationally recognized borders, with the adoption of a special status for the Transnistrian region and the guaranteed political, economic and social rights of the population in this region.
Over the recent years, we have focused on issues that require priority actions. These include ensuring and guaranteeing free movement throughout the country, creating a single economic space and promoting confidence-building measures.
We regret that the pandemic generated by COVID-19 has created new obstacles to the free movement of people, goods and services between the two banks of the Nistru river. They have a negative impact on human rights, strain the situation in the Security Zone, and delay progress in the negotiation process.
The adoption of a final political decision and the signing of relevant documents on complete settlement of the Transnistrian conflict is to be based exclusively on initiatives and proposals formulated directly by the Republic of Moldova, but not on those developed abroad. Therefore, we will put all the necessary efforts to ensure that a first draft of the Basic Parameters and Principles of the final settlement model is developed quickly and submitted in the first half of the upcoming year to all participants and stakeholders of the 5+2 format to be discussed and, deeply hoping, to find the common denominator for a solution of the conflict.
In this context, we call for a strengthened UN cooperation with the OSCE in managing peacekeeping operations, ensuring respect for and promoting fundamental human rights in conflict regions, facilitating mediation and conflict resolution. We rely very much on OSCE as a stabilizing factor at the regional level.
At the same time, we believe that the necessary preconditions exist for the resumption of the bilateral dialogue with the Russian Federation in order to identify a solution regarding the Cobasna stores. About 20 thousand tons of already obsolete ammunition remain stationed on the territory of the Republic of Moldova.
We are fully aware of the fact that the restoration of the territorial integrity and the functioning of the Republic of Moldova as a unitary and indivisible body are decisive in building of a modern, prosperous, and successful state.
Mr. President, ladies and gentlemen
Historically, the Moldovan state had an important feature: our country was formed on the crossroads of various civilizations, cultures, languages, religions, and geopolitical interests. Therefore, the multi-ethnic, multicultural nature of the country’s development has been and remains the main feature of Moldova. A respectful, good- neighbourly attitude towards the linguistic differences of other ethnic groups has become the basis of existence of the Moldovan state and an important condition for its successful development. Living in peace and harmony on this land, representatives of different cultures, languages of communication and confessions have been working for the good and strengthening of the country, contributing to the development of Moldovan statehood for more than 660 years.
For my part, as President, I want to emphasize the leadership of Moldova is making every effort to preserve the atmosphere of friendliness, mutual assistance and respect for people of different ethnic origins, languages and religions in our country. As a result, almost every citizen of Moldova speaks several languages fluently, constantly discovers the peculiarities of the culture of different peoples, the Russian language has a special status as a language of interethnic communication, and this is an unconditional competitive advantage for realizing the capabilities of our citizens in the modern world.
We also believe the Republic of Moldova can successfully develop as an independent, sovereign, democratic, rule-of-law state actively pursuing a policy of permanent neutrality, based on desire of the Moldovan people for peaceful coexistence with other peoples and states of Europe and the world. We are confident that the permanent neutrality of Moldova, enshrined in the current Constitution, is the basis of our national, energy and information security, a guarantee of sustainable, long-term economic development and prosperity of the country.
We are sincerely grateful to the United Nations, Organization for Security and Cooperation in Europe, and other international organizations and partners that consistently support the Republic of Moldova. The dynamic development of Moldova with the assistance and large-scale support of international partners will contribute to strengthening the dialogue between the countries of our region and Europe as a whole.
Mr. President,
Three years ago, I declared a balanced foreign policy as an important condition for ensuring the sustainable development of the Republic of Moldova.
Moldova is a small country with a peaceful people. Obviously, there’s no way we may try to fight someone. We want to work to quickly modernize our country and maintain mutually beneficial relations with the entire international community. Being a neutral state, we will not engage in the support of one state against another. Respectively, we do not admit to joining sanctions against our partners for development. I reiterate that, according to the Constitution of the Republic of Moldova, we are a neutral state and, therefore, we will not join any political-military bloc, either in the West or in the East.
Over recent years, Moldova’s foreign policy has been aimed at maintaining friendly relations and international partnerships, especially with our direct neighbours — Romania and Ukraine.
A balanced foreign policy is crucial for ensuring the sustainable development of the Republic of Moldova, protecting it from contemporary geopolitical fluctuations.
In the West, our political relations and cooperation with the EU are guided by the Association Agreement signed in 2014 on strengthening the rule of law, democratic institutions, respect for human rights. Naturally, the European Union is a strategic partner for the Republic of Moldova in all areas of state’ and Moldovan society’s life.
Indeed, Moldova is a European country due to its history and geographical position. We are an integral part of the Eastern European region. At the same time, the Republic of Moldova has a pronounced interference with the Eurasian space. By signing in 2018 the Memorandum of Cooperation with the Eurasian Economic Union, the Republic of Moldova obtained observer status in this organization — a fact that allows us to follow closely the evolution and prospects of this promising regional organisation. Over recent years we have managed to restore the strategic partnership with the Russian Federation.
Thus, one of our priorities is developing good political and economic cooperation with partners within the free trade areas of the European Union and Commonwealth of Independent States.
Excellencies, ladies and gentlemen,
The 75th anniversary of the founding of the United Nations gives us a special opportunity to reaffirm our commitment to the goals and principles of the Organization. At the same time, the unity in action, solidarity and international cooperation, intensified in the fight against COVID-19, will help us cope with this important test of humanity’s resilience.
Thank you!